FILED
                              NOT FOR PUBLICATION                           JUN 09 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LUIS ORLANDO ZEL CHAN, a.k.a. Luis               No. 07-73939
Orlando El Chan; MARTHA ALICIA
OROZCO AGUILAR, a.k.a. Martha                    Agency Nos. A095-316-003
Alicio Roscoe-Aguilar,                                       A095-316-004

               Petitioners,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Luis Orlando Zel Chan and Martha Alicia Orozco Aguilar, natives and

citizens of Mexico, petition for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reopen removal proceedings. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

a motion to reopen and de novo questions of law, Iturribarria v. INS, 321 F.3d

889, 894 (9th Cir. 2003), and we deny the petition for review.

      The BIA did not abuse its discretion by denying petitioners’ motion to

reopen, because the BIA considered the evidence they submitted and acted within

its broad discretion in determining that the evidence was insufficient to warrant

reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (The BIA’s

denial of a motion to reopen shall be reversed only if it is “arbitrary, irrational, or

contrary to law.”).

      To the extent petitioners contend that the BIA failed to consider some or all

of the evidence they submitted with the motion to reopen, they have not overcome

the presumption that the BIA did review the record. See Fernandez v. Gonzales,

439 F.3d 592, 603 (9th Cir. 2006).

      Petitioners’ remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                            2                                     07-73939